STRAUP, J.
This was an action brought by plaintiff to foreclose a real estate mortgage given to secure the payment of a promissory note executed by defendant Pierpont. The defendant Waterman purchased the property from Pierpont subsequent to the execution and recordation of the mortgage. The only question presented at the trial, and on the merits of this appeal,. is whether the note had been paid. The consideration of the question involves mere matters of fact, and not of law. The finding of the trial court was that the note had been paid. The sufficiency of the evidence to sustain this finding is challenged. A review of the record satisfies us that the finding is sufficiently supported by the evidence. Inasmuch as. we cannot-see that any good purpose would be subserved in setting forth the evidence tending to support the finding, we deem it unnecessary to do so. The judgment of the court below is affirmed, with costs.
BABTOH, C. J., and McCABTY, J., concur.